        Case 2:15-cv-00724-MAK Document 428 Filed 10/25/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CAROL ROUGVIE, et al.                            CIVIL ACTION

                     vs.                          NO. 15-724

 ASCENA RETAIL GROUP, INC., et al.


                                            ORDER

       AND NOW, this 25 th day of October 2019, upon reviewing the joint Motion for court

approval of final accounting and final distribution (ECF Doc. No. 427) and concerned with the

time billed by the Claims Administrator to "coordination and check verification" unsupported by

our calculation of hours on attached timesheets which report differing times, it is ORDERED the

Class Plaintiffs and the Claims Administrator shall file a supplemental affidavit no later than

October 30, 2019 specifically describing its work effort represented by "coordination and check

verification" identified in Claims Administrator's invoices attached to the joint Motion (ECF Doc.

No. 427).
